DISMISS and Opinion Filed October 6, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00627-CV
                               No. 05-20-00628-CV

                  IN RE GBENGA M. FUNMILAYO, Relator

          Original Proceedings from the County Court at Law No. 7
                            Collin County, Texas
          Trial Court Cause No. 007-02520-2019 & 007-01076-2020

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Osborne, and Justice Reichek
                         Opinion by Chief Justice Burns

      In these original proceedings, relator Gbenga M. Funmilayo seeks a writ of

mandamus compelling the trial court (1) to approve or otherwise determine the

sufficiency of the cash deposit in lieu of supersedeas bond he provided, and (2) to

set his motion to dissolve the writ of garnishment for a hearing. By order dated

September 1, 2020, we requested a response. Both real party and respondent filed

responses informing the Court that the matter had been set for a hearing, and as a

result, these original proceedings are moot.
      When, as here, a court cannot take any action that can effect the requested

relief, and thus the order will have no practical result, the court should dismiss the

petition for writ of mandamus as moot. See Dow Chem. Co. v Garcia, 909 S.W.2d
503, 505 (Tex. 1995) (directing trial courts to vacate severance orders would have

no effect, thus, mandamus proceeding was moot); see also In re Gill, 2005 WL
120881, * 1 (Tex. App—Texarkana 2205, orig. proceeding) (because trial court set

matter for hearing as requested, mandamus relief sought was moot). Because the

respondent has set the matter for a hearing, these original proceedings are moot.

      Accordingly, we dismiss these original proceedings.




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE

200627F.P05




                                         –2–